Exhibit 23.4 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We consent to incorporation by reference in the Registration Statements (File Nos.333-91526, 333-94387, 333-161235, 333-116180 and 333-134430) on Form S-8, and the Registration Statement (File No.333-160046) on Form S-3 of Quicksilver Resources Inc. of the references to our reports for Quicksilver Resources Inc., which appear in the Annual Report on Form 10-K of Quicksilver Resources Inc. for the year ended December31, 2009, and our report attached as Exhibit99.2 to Amendment No.1 to the Annual Report on Form 10-K of Quicksilver Resources Inc. for the year ended December31, 2009, filed on Form 10-K/A. LAROCHE PETROLEUM CONSULTANTS, LTD. By: /s/Joe A. Young Joe A. Young Senior Partner
